  Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

GCA SERVICES GROUP, INC.,

      Plaintiff,
                                                       CASE NO.: ___________________
vs.

AMERICAN FEDERATION OF STATE,
COUNTRY AND MUNICIPAL
EMPLOYEES FLORIDA COUNCIL 79.

   Defendant.
____________________________________/

                                            COMPLAINT

          Plaintiff GCA Services Group, Inc.(“GCA”), as and for its petition to vacate an

arbitration award entered in favor of Defendant, American Federation of State, County and

Municipal Employees Florida Council 79 (“AFSCME” or the “Union”), files this Complaint and

states as follows:

                                              PARTIES

          1.       Plaintiff GCA provides a variety of janitorial services throughout the country,

including for Duval County Public Schools (“DCPS”).             GCA is an employer within the

meaning of 29 U.S.C. § 152(2) of the National Labor Relations Act.

          2.       Defendant AFSCME is a labor organization within the meaning of 29 U.S.C. §

152(5) of the National Labor Relations Act. AFSCME Council 79 Region 1 is located in

Jacksonville, FL. The Union is the bargaining representative for a bargaining unit consisting of

GCA custodians at DCPS.
  Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 2 of 7 PageID 2




                                        JURISDICTION

       3.      GCA and the Union are parties to a collective bargaining agreement covering the

dates of October 1, 2015 to September 30, 2018 (“CBA”) between an employer and labor

organization in an industry affecting commerce.

       4.      This Court has jurisdiction pursuant to Section 301 of the Labor Management

Relations Act, 29 U.S.C. § 185, and the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

                                            VENUE

       5.      Venue is appropriate in this Court because GCA is petitioning to vacate an

arbitration award entered in Jacksonville, FL.


   RELEVANT PROVISIONS OF THE COLLECTIVE BARGAINING AGREEMENT

       6.      Written grievances must be filed “within ten (10) working days of the occurrence

giving rise to the grievance or it shall be deemed waived.” CBA, Joint Ex. 1 Article 8, attached

hereto as Exhibit 1.

       7.      “The Arbitrator shall have no authority to modify, delete, or amend any

provisions of this Agreement.” CBA Article 8.

       8.      A Memorandum of Agreement (“MOA”) attached to the CBA provides that:

               The parties agree that for all current active non-probationary employees at
               GCA Services Group Operating at Duval County Public Schools who are
               still employed by the employer on June 30, 2016 will receive a one point
               nine percent (1.9%) wage increase retroactive to July 1, 2016 and a one
               point nine percent (1.9%) increase effective July 1, 2017. MOA, Joint Ex.
               3, attached hereto as Exhibit 2.

       9.      “Any wage increase granted by Duval County School Board to the Employer

shall be passed along to the Employees within thirty (30) days as soon as all the wage increase

requirements / stipulations have been satisfied.” CBA Article 17(E)(7).




                                                  2
  Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 3 of 7 PageID 3



                          FACTS RELEVANT TO THE PETITION

       10.     As part of their agreement on wages, GCA and the Union agreed in a

Memorandum of Agreement attached to their CBA that employees “who are still employed by

the employer on June 30, 2016 will receive a one point nine (1.9%) wage increase retroactive to

July 1, 2016 and a one-point nine percent (1.9%) increase effective July 1, 2017.” Six Union

representatives signed the MOA.

       11.     The Union ratified the CBA on December 8, 2017.

       12.     Pursuant to the plain language of the MOA, GCA paid both 1.9% wage rate
increases only to employees who had been employed as of June 30, 2016. GCA paid the

second 1.9% increase retroactive pay on January 30, 2018.

                                 GRIEVANCE PROCEDURE

       13.     On March 12, 2018, the Union filed a grievance claiming that all employees who

were employed as of July 1, 2017 should have received the second 1.9% increase.

       14.     The grievance was filed 29 working days after GCA paid the retroactive pay that

the Union is challenging on January 30, 2018.

       15.     The case proceeded through the grievance procedure outlined in Article 13 of the

parties’ CBA, and on May 31, 2018 the Union moved the case to arbitration.

                                        ARBITRATION

       16.     The parties selected Arbitrator Patricia Plant to hear this matter, and a hearing on

the merits was held on September 27, 2018 in Jacksonville, FL. Arbitrator’s Award p. 1,

attached hereto as Exhibit 3.

       17.     At the end of the hearing on September 27, 2018 the arbitrator closed the record.

       18.     The parties filed post-hearing briefs on or before October 27, 2018. Award p. 1.

       19.     Per FMCS Rule 1404.14(a), the arbitrator’s award was due November 27, 2018.




                                                 3
  Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 4 of 7 PageID 4




       20.     On November 27, 2018, the arbitrator requested a two-day extension of time to

file her decision, to November 30, 2018. The parties agreed to this extension. Award pp. 27-

28.

       21.     The arbitrator did not submit her decision on November 30, 2018. Instead, on

November 30, 2018, the arbitrator emailed the parties a “predication of error” stating she erred

when she sustained GCA’s objection to entering the contract between DCPS and GCA into

evidence. The arbitrator reopened the record for the Union to submit the DCPS/GCA contract.

Award p. 28.

       22.     GCA objected to the record being reopened, and the arbitrator overruled the

objection. Award p. 29. The parties submitted supplemental briefs regarding the DCPS/GCA

contract on January 9, 2019. Id. p. 1.

       23.     On January 25, 2019, the arbitrator issued an award finding the grievance

arbitrable and granting the grievance. The arbitrator found that the parties had concurred in

continuing to work out issues prior to the filing of a formal grievance, and “[a]s to a continuing

violation, this Arbitrator is supportive of the Union’s contention with regard to its use as an

affirmative defense.” Award pp. 16-17.

       24.     The arbitrator further found that the MOA the Union agreed to violated the

parties’ CBA, as well as the collective bargaining agreement between the Union and DCPS and
GCA’s contract with DCPS. Award p. 30. The arbitrator noted that the record did not disclose

why the MOA could not be rescinded as a result of the mistake. Id.

       25.     The arbitrator further noted that “[t]he Record does not appear to disclose how

the Company will be prejudiced by passing through the increased wages” because GCA could

request reimbursement from DCPS. Id.

       26.     The arbitrator lastly found that while both parties acknowledged that a flyer the

Union distributed to its members with the proposed contract terms for ratification contradicted

the terms of the MOA, “the Record is devoid of any evidence that suggests that the Company



                                                4
  Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 5 of 7 PageID 5




Informed the Union it disagreed with the contents of the ratification flyer,” which “resulted in

acquiesce [sic] and estoppel.” Id. p. 31.

                                  GROUNDS FOR RELIEF

       27.      The Award should be vacated on the grounds that the Arbitrator has “exceeded

[her] powers, or so imperfectly that a mutual, final, and definite award upon the subject matter

submitted was not made,” and because the arbitrator engaged in misbehavior that prejudiced

GCA’s rights. 9 U.S.C. § 10(a)(3) and (4).

       28.      While the Court must generally defer to an arbitrator’s findings of fact, “an

arbitrator ‘may not ignore the plain language of the contract.’” Warrior & Gulf Navigation Co.

v. United Steelworkers of America, 996 F.2d 279, 280-81 (11th Cir. 1993) citing United

Paperworkers Int’l. Union v. Misco, Inc., 484 U.S. 29, 38 (1987). “That means an arbitrator

may not ‘issue[ ] an award that contradicts the express language of the agreement,’” or “modify

clear and unambiguous contract terms.” Wiregrass Metal Trades Council v. Shaw Environ.

Infrastructure, Inc., 837 F.3d 1083, 1088 (11th Cir. 2016) citing IMC–Agrico Co. v. Int’l Chem.

Workers Council of the United Food & Commercial Workers Union, AFL–CIO, 171 F.3d 1322,

1325 (11th Cir. 1999).

       29.      The arbitrator grossly exceeded her powers in this matter by modifying and

ignoring the plain language the parties agreed to. The award should be vacated for the reasons
to be provided in GCA’s Motion to Vacate, which will include:

             a. The arbitrator modified the CBA’s unambiguous timelines in which grievances

                must be filed;

             b. The arbitrator engaged in misbehavior when she reopened the record the day her

                decision was due to be submitted;

             c. The arbitrator ignored and modified the unambiguous terms of the MOA and

                CBA;




                                                5
  Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 6 of 7 PageID 6




             d. When the arbitrator relied on extrinsic evidence which was not part of the CBA

                between GCA and the Union, including GCA’s contract with DCPS, the Union’s

                contract with DCPS, and a flyer distributed by the Union, she modified the CBA;

             e. The arbitrator exceeded her authority when she put the burden of proof on GCA,

                when it was the Union’s burden to prove its grievance; and

             f. The arbitrator improperly meted out the arbitrator’s brand of industrial justice by

                relying on her belief that GCA would not be prejudiced or harmed if she granted

                the grievance because she believed GCA would be reimbursed for the cost by

                DCPS.

       30.      GCA will therefore demonstrate that the arbitrator’s award must be vacated

because the arbitrator exceeded her authority and engaged in misbehavior. See Bruno’s, Inc. v.

United Food and Comm. Workers Int’l Union, Local 1657, 858 F.2d 1529, 1532 (11th Cir.

1988) (upholding district court’s vacating of arbitration award that imposed a policy on the

employer that was “in direct conflict with the express terms of the collective bargaining

agreement”); Anheuser-Busch, Inc. v. Beer Workers Local Union 744, 280 F.3d 1133, 1143-45

(7th Cir. 2002) (holding that arbitrator exceeded his scope of authority and “dispense[d] his

own brand of industrial justice” when he ignored the unambiguous terms of the collective

bargaining agreement the parties agreed to).
                                         CONCLUSION

       31.      GCA respectfully requests that this Court vacate the arbitrator’s Award of the

Arbitrator of the reasons set forth above.


       WHEREFORE, Plaintiff respectfully requests that this Court vacate the Arbitrator’s

award in this matter and grant such other and further relief as the Court deems just and proper.




                                                  6
   Case 3:19-cv-00464-TJC-JBT Document 1 Filed 04/22/19 Page 7 of 7 PageID 7



                  DATED this 22nd day of April, 2019.

                                             Respectfully submitted,

                                             JACKSON LEWIS, P.C.
                                             501 Riverside Avenue, Suite 902
                                             Jacksonville, Florida 32202
                                             Telephone: (904) 638-2655
                                             Facsimile: (904) 638-2656

                                             By: /s/Richard N. Margulies
                                             Richard N. Margulies
                                             Florida Bar No. 607487
                                             Richard.Margulies@jacksonlewis.com

                                             Counsel for Plaintiff


4811-8961-8580, v. 1




                                                7
